EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 13,14,16,17, 19 and 20 under 35 U.S.C. 112 (b) set forth in the Office Action from 05/10/2022 is withdrawn in response to Remarks/Amendments from 07/11/2022.
Claims 13,14,16,17, 19 and 20 rejected under 35 U.S.C. §102 / § 103 and 35 U.S.C. §103 in the Office Action from 05/10/2022 have been cancelled by the Applicant in the Remarks/Amendments from 07/11/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-12 were allowed in the Office Action from 05/10/2022. The reasons for allowance repeated below: 
The closest prior art of record US 2010/0261070, US 2012/0077068, US 9,559,375, US 20150343416, US 2017032075,  US 20130062286 and  US 20120156497 fail to teach or suggest the following limitations:" black powder comprises Fe3O4, Fe2O3, or FeOOH" and "heating the black powder under an inert atmosphere to form Fe3O4" in combination with each and  every limitation of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-12 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727